DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 6-8 and 15-17 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,729,747 A to Belkin (hereinafter “Belkin”). 
	For claim 1, Belkin discloses a one-time use protective gown with collar extension (gown 11 and figs. 1-3) (all statements of intended use such as “one-time use” have been fully considered; however, they are deemed to not impose any structural limitations that distinguish over the cited references) (Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function; as Belkin discloses the structure of a “gown,” see discussion below, there would be a reasonable expectation for the gown to performed the claimed functions, such as being “a one-time use” garment)(see MPEP 2173.05(g)), comprising: 
a gown (11) having a main body portion (fig. 1) with first and second sleeves extending therefrom for insertion of a wearer's arms (sleeves 18 and 19); and 
a collar extension extending upwardly from a neckline of the gown (neckband 23 extends upward).  

	For claim 2, Belkin discloses the protective gown with collar extension of claim 1, wherein the collar extension comprises a tie attached to an upper edge of the collar extension and extending beyond the collar extension at each end to allow securing the collar extension around the neck of the wearer (ties 24 and 35, see fig. 2 and 3).  

	For claim 3, Belkin discloses the protective gown with collar extension of claim 1, wherein material of the collar extension extends outwardly from each side of the collar extension such that the extending ends form ties to allow securing the collar extension around the neck of a wearer (see fig. 2 and 3). 

	For claim 4, Belkin discloses the protective gown with collar extension of claim 1, wherein the collar extension comprises one or more fasteners configured to secure the collar extension around the neck of a wearer (fasteners 24, 29, 34, and 35). 

	For claim 5, Belkin discloses the protective gown with collar extension of claim 4, wherein the fasteners comprise adhesive strips, adhesive pads, snaps, bands, buckles, Velcro strips, and combinations thereof (bands). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Belkin. 
	For claim 6, Belkin does not specifically disclose the protective gown with collar extension of claim 1, wherein the collar extension extends upwardly approximately four inches from a neckline of the gown.
	However, Belkin does teach the neckband does extend upward by at least some measurable distance (see figs. 1-3), and therefore discloses the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Belkin would be modified to extend upwardly approximately four inches from a neckline of the gown since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 7, Belkin does not specifically disclose the protective gown with collar extension of claim 1, wherein the collar extension extends upwardly in a range of approximately one inch to approximately five inches from a neckline of the gown.  
However, Belkin does teach the neckband does extend upward by at least some measurable distance (see figs. 1-3), and therefore discloses the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the neck band of Belkin would be modified to extend upwardly approximately one inch to approximately five inches from a neckline of the gown since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 8, Belkin does not specifically disclose the protective gown with collar extension of claim 1, wherein the collar extension extends upwardly in a range of approximately two percent to approximately ten percent of a height of the gown.  
However, Belkin does teach the neckband does extend upward by at least some measurable distance (see figs. 1-3), and therefore discloses the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the neck band of Belkin would be modified to extend upwardly in a range of approximately two percent to approximately ten percent of a height of the gown since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Belkin in view of US 6,378,136 B2 to Matsushita (hereinafter “Matsushita”). 
	For claim 9, Belkin does not specifically disclose the protective gown with collar extension of claim 1 wherein the gown and collar extension comprise a flexible non-woven material.  
	However, attention is directed to Matsushita teaching an analagous protective disposable gown (abstract of Matsushita). Specifically, Matsushita teaches the gown is constructed from non-woven fabric for purposes of providing the garment hydrophobic properties (col. 2, lines 4-10 of Matsushita). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the gown of Belkin would be modified wherein the gown and collar extension comprise a flexible non-woven material for purposes of providing a garment with hydrophobic properties, as taught by Matsushita. 

	For claim 10, Belkin discloses a single use, disposable protective gown with collar extension (gown 11 and figs. 1-3) (all statements of intended use such as “one-time use” have been fully considered; however, they are deemed to not impose any structural limitations that distinguish over the cited references) (Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function; as Belkin discloses the structure of a “gown,” see discussion below, there would be a reasonable expectation for the gown to performed the claimed functions, such as being “a single use” or a “disposable” garment)(see MPEP 2173.05(g)), comprising: 
a gown (11) comprising a main body (fig. 1) having first and second sleeves extending therefrom for insertion of a wearer's arms (sleeves 18 and 19); and 
a collar extension extending upwardly from a neckline of the gown (neckband 23 extends upward).
Belkin does not specifically disclose wherein the gown and collar extension comprise a flexible material configured for one-time, disposable usage.  
	However, attention is directed to Matsushita teaching an analagous protective disposable gown (abstract of Matsushita). Specifically, Matsushita teaches the gown is constructed from a flexible thermoplastic synthetic resin sheet (col. 2, lines 4-10 and col. 5, lines 22-45 of Matsushita) for purposes of providing enhanced comfort and hydrophobic properties. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Belkin would be modified wherein the gown and collar extension comprise a flexible material configured for one-time, disposable usage, for purposes of providing a  garment with enhanced comfort and hydrophobic properties, as taught by Matsushita. 

	For claim 11, Belkin teaches the protective gown with collar extension of claim 10, wherein the collar extension comprises at least one tie attached to an upper edge of the collar extension and extending beyond the collar extension at each end to allow securing the collar extension around the neck of the wearer (ties 24 and 35, see fig. 2 and 3).  

	For claim 12, Belkin teaches the protective gown with collar extension of claim 10, wherein a portion of the collar extension material extends outwardly from each side of the collar extension such that the extending ends form ties to allow securing the collar extension around the neck of a wearer (see fig. 2 and 3).

	For claim 13, Belkin teaches the protective gown with collar extension of claim 10, wherein the collar extension comprises one or more fasteners configured to secure the collar extension around the neck of a wearer (fasteners 24, 29, 34, and 35). 

	For claim 14, Belkin teaches the protective gown with collar extension of claim 13, wherein the fasteners comprise adhesive strips, adhesive pads, snaps, bands, buckles, Velcro strips, and combinations thereof (bands). 

For claim 15, Belkin does not specifically disclose the protective gown with collar extension of claim 10, wherein the collar extension extends upwardly approximately four inches from a neckline of the gown.
	However, Belkin does teach the neckband does extend upward by at least some measurable distance (see figs. 1-3), and therefore discloses the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Belkin would be modified to extend upwardly approximately four inches from a neckline of the gown since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 16, Belkin does not specifically disclose the protective gown with collar extension of claim 10, wherein the collar extension extends upwardly in a range of approximately one inch to approximately five inches from a neckline of the gown.  
However, Belkin does teach the neckband does extend upward by at least some measurable distance (see figs. 1-3), and therefore discloses the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the neck band of Belkin would be modified to extend upwardly approximately one inch to approximately five inches from a neckline of the gown since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 17, Belkin does not specifically disclose the protective gown with collar extension of claim 10, wherein the collar extension extends upwardly in a range of approximately two percent to approximately ten percent of a height of the gown.  
However, Belkin does teach the neckband does extend upward by at least some measurable distance (see figs. 1-3), and therefore discloses the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the neck band of Belkin would be modified to extend upwardly in a range of approximately two percent to approximately ten percent of a height of the gown since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732